19 F.3d 1431
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Jeffrey MORGAN, Defendant Appellant.
No. 93-6326.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 29, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CR-91-217-C-MU)
Jeffrey Morgan, appellant Pro Se.
Patrice Pearlette Lewis, Office of the United States Attorney, Charlotte, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Crim.P. 41(e) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Morgan, No. CR-91-217-C-MU (W.D.N.C. March 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.